 


109 HR 5012 IH: For the relief of Rafael Camacho, Rosa B. Camacho, and Rosa Camacho.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
2d Session
H. R. 5012 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Ms. Waters introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Rafael Camacho, Rosa B. Camacho, and Rosa Camacho. 
 
 
1.Permanent resident status for rafael camacho, rosa b. camacho, and Rosa Camacho 
(a)In GeneralNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Rafael Camacho, Rosa B. Camacho, and Rosa Camacho shall each be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident. 
(b)Adjustment of StatusIf Rafael Camacho, Rosa B. Camacho, or Rosa Camacho enters the United States before the filing deadline specified in subsection (c), he or she shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act. 
(c)Deadline for Application and Payment of FeesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act. 
(d)Reduction of Immigrant Visa NumberUpon the granting of an immigrant visa or permanent residence to Rafael Camacho, Rosa B. Camacho, and Rosa Camacho, the Secretary of State shall instruct the proper officer to reduce by 3, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 202(e) of such Act. 
 
